Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 10-11, 13-18, 21, 23 and 28-30 have been canceled.  Claims 1, 3-9, 12, 19-20, 22 and 24-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the first attachment member second portion" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  It is the second attachment member that has a second portion (see claim 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 12, 19 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toledo (US 2012/0042976) in view of Floyd (US 4355662).
Toledo discloses a bladder and attachment member assembly (reorient Fig. 3 of Toledo 90 degrees counter clockwise) comprising: an elastomeric gas-filled bladder (52) disposed within a container (shell 16 and liner 18) and comprising a valve stem (port member 70) connected thereto that extends outwardly from the bladder and through an opening in the container; a first attachment member (FAM) (inner plug 84) disposed within the container and having an opening (FAMO), wherein a first section of the valve stem is disposed through the first attachment member opening; a second attachment member (SAM) (outer plug 86) in the form of a one-piece construction comprising a first portion (head portion 88 of outer plug 86) disposed on a top surface of the container and a second portion (downwardly and inwardly extending from the head 88)  extending axially from the first portion that is disposed within the container opening, the second attachment member having an opening (SAMO) through which, a second section of the valve stem is disposed, wherein the second attachment member second portion includes a bottom surface connected with an upper surface of the first attachment member, wherein the valve stem includes a surface feature (outer cylindrical surface) configured to engage and register with a surface feature (inner cylindrical surface) in the first attachment member opening or the second attachment member opening (the cylindrical surfaces 
Floyd teaches a similarly constructed bladder and attachment member assembly as best shown in Fig. 2-4 and having a bladder with valve stem and attachment members including a fitting 18 and a jam nut 41.  Fitting 18 has a surface feature that is cylindrical and part cylindrical with an eccentric 37 (best shown in Fig. 4) which has a flat surface.  Valve stem 16 has a surface feature that is cylindrical and part cylindrical with key portion 40 (best shown in Fig. 3) which has a flat surface.  The eccentric 37 and key portion 40 engage to fix rotational movement (circumferential rotational movement) as a teaching of a means to fix rotational movement.  Additionally, jam nut 41 has a thread that engages with threaded portion 42 of the valve stem 16 as an additional teaching of a means to fix rotational movement.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the eccentric and key portion taught by Floyd to the FAMO cylindrical surface engagement and the threads to the SAMO cylindrical surface engagement to provide rotational fixing to prevent valve movement or spinning to prevent part damage and wear due to excessive movement.
Re claim 8, Toledo discloses an anti-extrusion ring 94, however, the FAM outside diameter is not configured to attach the anti-extrusion ring.  Floyd teaches elastomeric material 22 which acts as an anti-extrusion ring and the FAM outside diameter (outside diameter of fitting 18) attaches to the ring 22.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the anti-extrusion ring configuration to prevent a space between the ring and the FAM to prevent air from entering or escaping (leaking) through the spacing which would detrimentally effect the performance of the pressurized container.
Re claim 12, the Toledo – Floyd combination is a bladder surge suppressor of claim 12 having all the components thereof.

Re claim 25, Toledo discloses a locknut as jam nut 96.

Allowable Subject Matter
Claims 3, 5-7, 20, 22 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see remarks, filed May 17, 2021, with respect to the rejection(s) of claim(s) are persuasive.  Therefore, the rejection has been withdrawn.  New grounds of rejection have been made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733